Evans, Judge.
On motion for rehearing in Sorrough v. Smith, 121 Ga. App. 882 (175 SE2d 926), we thought we had properly distinguished the case of Hurst v. Starr, 226 Ga. 42 (172 SE2d 604); but on certiorari (Smith v. Sorrough, 226 Ga. 744 (177 SE2d 246)), the Supreme Court thought otherwise. Therefore, in conformity with its judgment, our judgment in Sorrough v. Smith, supra, is vacated. Based upon the controlling case of Hurst v. Starr, supra, this court is without jurisdiction of the appeal.

Appeal dismissed.


Hall, P. J., and Deen, J., concur.

*850Decided November 18, 1970.
Scott & Alexander, Guy B. Scott, Jr., for appellant.
Erwin, Epting, Gibson & Chilivis, Nickolas P. Chilivis, for appellee.